The Court* held,
that the evidence offered should be re-
ceived on the appeal, and upon all the evidence they affirmed *400the surrogate’s decree upon the merits. That part of the order entered thereupon which related to the question of the reception of the evidence was as follows (after reciting the consent stated above): “ It is hereby declared that the court has concluded that the motion of the appellant in said argument should be decided in favor of the appellant, and thereupon, in pursuance of said agreement of said respondent, it is adjudged by this court that the testimony set forth in the petition' of said appellant be, and the same is hereby received in evidence, to the same extent and with the same effect, as if a commission had duly issued, and the witnesses had testified, in the same manner as it is stated in said petition that they would testify. And, thereupon, on considering the said evidence thus introduced on said motion, and the evidence before the surrogate, it is further ordered, that the said judgment-order or decree of the surrogate, in the said matter of administration be, and the same is hereby in all things affirmed.”

 Present, Clerks, Mitchell, and Peabodt, JJ.